REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Note Regarding Instant Claims: The instant claims are drawn to a method of making a magnetically responsive pharmaceutical. As best understood by the examiner, the composition made by the claimed method would have had the structure taught by figure 1A of the instant application, which is reproduced below.

    PNG
    media_image1.png
    397
    353
    media_image1.png
    Greyscale

In the above-reproduced structure, item #102 refers to the magnetic nanoparticle, item #104 refers to the TRPV1 protein agonist, and item #106 refers to the polymer layer, as of paragraph 0021 of the instant specification as filed. This paragraph has been reproduced in part below.

    PNG
    media_image2.png
    163
    639
    media_image2.png
    Greyscale

As best understood by the examiner, the result of performing the claimed method would have been the formation of the above-described structure.
Close Prior Art: The examiner has cited below relevant prior art. The examiner clarifies that the prior art cited below has been previously cited on the PTO-892 mailed on 8 March 2021.
Verma Reference: As close prior art, the examiner cites Verma et al. (Journal of Nanobiotechnology 2013, 11:1, pages 1-12). Verma et al. (hereafter referred to as Verma) is drawn to magnetic nanoparticles coated with a poly(lactic-co-glycolic) acid (PLGA) polymer and an active agent, and a method of making such particles, as of Verma, page 1. The structure produced by the method of Verma is shown as of page 2 of Verma, reproduced below.

    PNG
    media_image3.png
    434
    674
    media_image3.png
    Greyscale

Even if, purely en arguendo, the quercetin in Verma were to have been replaced with TRPV1 protein agonist, the structure of Verma still would have differed from the product produced by the claimed method. This is because, in the case of Verma, a single layer of polymer and active agent appears to coat the magnetic nanoparticle. In contrast, in the product made by the instantly claimed method, the TRPV1 protein agonist coats the magnetic nanoparticle, and the polymer coats the TPRV1 protein agonist.
Verma teaches the following method for making the product of Verma, as of Verma, paragraph bridging pages 8-9, which is reproduced below.

FeCl2 (12 mM) and FeCl3 (24 mM) were dissolved in 25 ml HCl (0.4 M) solution. The precursors were added drop-wise to a degassed 0.5 M NaOH solution at 40°C. The mixture was stirred for 1 h, and then cooled to room temperature. The MNPs were subjected to magnetic separation and then washed repeatedly with water until neutral pH was reached. Next, MNPs were surface coated by o/w emulsification of 4 ml acetone:dichloromethane (1:2) contained 100 mg PLGA (Sigma-Aldrich Ireland Ltd., Wicklow, Ireland), 50 μl of 10 mg/ml MNP, and 20 mg 
 
In the above-reproduced paragraph, active agent and polymer (PLGA) appear to have been introduced to the magnetic nanoparticle in the same step. This differs from the claimed invention in which the active agent is introduced in the second step, and the polymer in the last step. There would have been no motivation for the skilled artisan to have modified the method of Verma to have deposited the active agent prior to coating with the polymer. Also, there would have been no reasonable expectation that this modification would have successfully produced a drug delivery vehicle. Additionally, it is noted that the method of Verma does not include ammonium hydroxide as a reagent used in the method of making the composition of Verma, whereas the use of ammonium hydroxide is recited by the instant claims.
Gruettner Reference: As relevant prior art, the examiner cites Gruettner et al. (US 2005/0271745 A1). Gruettner et al. (hereafter referred to as Gruettner) teaches a method of making a dextran coated iron oxide nanoparticle, as of Gruettner, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image4.png
    402
    541
    media_image4.png
    Greyscale

Nevertheless, the method of Gruettner appears to differ from the claimed invention at least because the method of Gruettner appears to result in a two layer product comprising an iron oxide core and a dextran polymer layer, as of Gruettner, figure 1, reproduced below.

    PNG
    media_image5.png
    394
    499
    media_image5.png
    Greyscale


No Double Patenting Rejections: The examiner cites the following US Patents. The cited US Patents have common inventors and appear to be commonly assigned with the instant application. Nevertheless, no rejections on the grounds of non-statutory double patenting have been written over the references cited below for at least the following reasons.
US Patent 10,456,467: Claim 1 of the ‘467 patent is drawn to a method for making a magnetically responsive pharmaceutical. This method entails co-precipitating ferromagnetic salts and a TRPV1 protein agonist, followed by coating the particle thus formed with a polymer. As best understood by the examiner, this method would have resulted in a composition with the following structure, which is set forth in the diagram below, which has been drawn by the examiner.

    PNG
    media_image6.png
    472
    789
    media_image6.png
    Greyscale



    PNG
    media_image1.png
    397
    353
    media_image1.png
    Greyscale

As such, no double patenting rejection has been written over the claims of the ‘467 patent at least because the resultant product formed by the instantly claimed method differs from the resultant product formed by the method of the ‘467 patent.
US Patent 9,782,481: The claims of the ‘481 patent are drawn to a magnetic responsive pharmaceutical. Claim 1 of the ‘481 patent recites a composition comprising a magnetic nanoparticle, a first TRPV1 agonist interspersed in the magnetic nanoparticle, a second TRPV1 agonist coating the magnetic nanoparticle with the first TRPV1 agonist, and a polymer layer coating both the magnetic nanoparticle and the second TRPV1 agonist layer. Nevertheless, the ‘481 claims are composition claims, and do not recite the method by which the invention of the ‘481 claims has been made. As such, no double patenting rejection over the claims of the ‘481 patent has been written by the examiner.
US Patent 9,320,749: The claims of the ‘749 patent are drawn to a magnetic nanoparticle comprising a TRPV1 agonist forming an intermediate layer surrounding the magnetic nanoparticle, and a polymer forming an exterior layer surrounding both the intermediate TRPV1 agonist layer and inner magnetic nanoparticle. As such, the composition recited by the claims of the ‘749 patent appears to be essentially the same as the composition made by the method of the instant claims. Nevertheless, the claims of the ‘749 patent do not recite the method by which the instantly claimed composition is made, nor would it have been prima facie obvious for the skilled artisan to have underwent the steps of the claimed method in view of the limitations of the claims of the ‘749 patent. As such, no double patenting rejection over the claims of the ‘749 patent has been written by the examiner.
As a relevant portion of the MPEP in support of the examiner’s decision not to write a double patenting rejection over the ‘749 patent, the examiner cites MPEP 804(II)(B)(2)(a), fifth paragraph in section, which states the following.

As an alternative example, assume that the claim in the reference patent is directed to a genus of compounds, and the application being examined is directed to a method of making compounds within the genus. Further assume that the reference patent discloses a nearly identical method of making compounds within the genus. Here, the disclosed method of making the compounds in the reference patent does not fall within the scope of the genus of compounds claimed in the reference. Thus the reference disclosure directed to the method of making the compounds cannot be used to construe the claim to the genus of compounds in the context of a nonstatutory double patenting analysis. This would effectively result in treating the reference disclosure as prior art.

In the instant application, like in the above-mentioned example, the claim in the ‘749 patent is drawn to a magnetically responsive pharmaceutical (which can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612